36	                           October 5, 2017	                           No. 53

              IN THE SUPREME COURT OF THE
                    STATE OF OREGON

                INTERNATIONAL LONGSHORE
                  AND WAREHOUSE UNION,
                             Plaintiff,
                                 v.
                      PORT OF PORTLAND;
             Commissioners of the Port of Portland,
            in their individual and official capacities;
       Bill Wyatt, in his individual and official capacity;
                       and Bruce A. Holte,
                            Defendants.
                 (United States Court of Appeals
               for the Ninth Circuit No. 14-35376;
                             S064608)

   En Banc
   On certified question from the United States Court of
Appeals for the Ninth Circuit; amended certification filed
January 6, 2017; certification accepted February 2, 2017.
   Robert H. Lavitt, Schwerin, Campbell, Barnard, Iglitzin
and Lavitt, LLP, Seattle, Washington, and Andrew J. Ziaja,
Leonard Carder, LLP, Oakland, California, filed the brief
for plaintiff. Also on the brief was Emily M. Maglio.
   Randolph C. Foster, Stoel Rives LLP, Portland, filed the
brief for defendants Port of Portland, Commissioners of the
Port of Portland, and Bill Wyatt. Also on the brief were
Jeremy D. Sacks and Crystal S. Chase.
   No appearance on behalf of defendant Bruce A. Holte.
   PER CURIAM
   The Oregon Supreme Court declines to answer the certi-
fied question.
    Case Summary: The United States Court of Appeals for the Ninth Circuit
certified a state-law question to the Oregon Supreme Court. After the Supreme
Court accepted certification, the parties filed a stipulated motion to dismiss
with prejudice the court’s consideration of the certified question. Held: The court
declines to answer the certified question, and no further action is necessary.
    The Oregon Supreme Court declines to answer the certified question.
Cite as 362 Or 36 (2017)	37

	       PER CURIAM
	        The United States Court of Appeals for the Ninth
Circuit certified a state-law question to this court, which
we restate as follows: Did programs financed by the Port
of Portland for the benefit of private companies put tax
revenues at risk in violation of Article XI, section 9, of the
Oregon Constitution? After this court accepted certification,
the parties advised us that they settled their dispute, and
they filed a stipulated motion to “dismiss with prejudice the
Court’s consideration of the certified question” referred by
the Ninth Circuit. They also advised us that they filed a
stipulated motion to dismiss with prejudice the appeal pend-
ing in the Ninth Circuit.
	        Given the parties’ settlement, we decline to answer
the certified question. Any answer that we might give to
that question would be advisory. Because only the certified
question is before this court, no further action is necessary
to resolve the certification.
	        The Oregon Supreme Court declines to answer the
certified question.